Citation Nr: 1010492	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral foot 
condition.

2.	Entitlement to service connection for residuals of a 
pulled groin muscle.

3.	Entitlement to service connection for depression, 
anxiety disorder and posttraumatic stress disorder (PTSD).

4.	Entitlement to service connection for back pain, claimed 
as due to undiagnosed illness.

5.	Entitlement to service connection for joint pain, 
claimed as due to undiagnosed illness.

6.	Entitlement to service connection for muscle pain, 
claimed as due to undiagnosed illness.

7.	Entitlement to service connection for weight loss, 
claimed as due to undiagnosed illness.

8.	Entitlement to service connection for short term memory 
loss, claimed as due to undiagnosed illness.

9.	Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

10.	Entitlement to service connection for difficulty 
sleeping, claimed as due to undiagnosed illness.

11.	Entitlement to service connection for skin rash, claimed 
as due to undiagnosed illness.

12.	Entitlement to service connection for migraine 
headaches, claimed as due to undiagnosed illness.

13.	Entitlement to service connection for left hip fracture 
with arthritis.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 
1991, to include service in the Persian Gulf from December 
1990 to May 1991.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied entitlement to 
the benefits sought. 

The issues of service connection for migraine headaches and 
left hip fracture with arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have a bilateral foot 
condition.

2.	There is no competent evidence establishing the 
residuals of a pulled groin muscle.

3.	There is no verified stressor of record to substantiate 
a claim for service connection for PTSD.

4.	The Veteran's diagnosed depression was not incurred or 
aggravated during military service. 

5.	Back pain has been associated with the known clinical 
diagnosis of low back strain, and is not otherwise directly 
related to service. 

6.	Joint pain of undetermined etiology has not manifested 
to a compensable degree post-service, and is not otherwise 
directly related to service.

7.	Muscle pain of undetermined etiology has not manifested 
to a compensable degree post-service, and is not otherwise 
directly related to service.

8.	The Veteran does not have a disorder manifested by 
weight loss. 

9.	The Veteran does not have a disorder manifested by short 
term memory loss.

10.	The Veteran does not have chronic fatigue syndrome. 


11.	Difficulty sleeping is associated with the known 
clinical diagnosis of depressive disorder, and is not 
otherwise directly related to service. 

12.	There is no competent evidence of a present skin rash. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a 
bilateral foot condition.      38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);       38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria are not met for service connection for 
residuals of a pulled groin muscle. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria are not met for service connection for 
depression, anxiety disorder and PTSD. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

4.	The criteria are not met for service connection for back 
pain, claimed as due to undiagnosed illness. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

5.	The criteria are not met for service connection for 
joint pain, claimed as due to undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

6.	The criteria are not met for service connection for 
muscle pain, claimed as due to undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

7.	The criteria are not met for service connection for 
weight loss, claimed as due to undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

8.	The criteria are not met for service connection for 
short term memory loss, claimed as due to undiagnosed 
illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).

9.	The criteria are not met for service connection for 
fatigue, claimed as due to undiagnosed illness. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.88a (2009).

10.	The criteria are not met for service connection for 
difficulty sleeping, claimed as due to undiagnosed illness. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

11.	The criteria are not met for service connection for skin 
rash, claimed as due to undiagnosed illness. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from July 2005 and 
August 2006,   the RO notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). The VCAA notice further indicated 
the joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
August 2006 notice letter provided supplemental information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the September 2006 rating 
decision on appeal, and thereby met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, and records of VA 
outpatient treatment, as well as arranging for her to undergo 
several VA examinations. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). In support of her claims, the Veteran has provided 
additional several personal statements, and lay statements 
from other individuals. She has not requested the opportunity 
for a hearing at any point. There is no indication of any 
further available evidence or information that has not 
already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:             (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 1117, VA disability compensation is also 
available to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or, to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical, examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117(a)(1); 38 C.F.R. § 3.317(a)(2). The term "qualifying 
chronic disability" refers to a chronic disability resulting 
from any of the following (or any combination of the 
following): (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome; and             
(3) any diagnosed illness that the Secretary determines by 
regulation to be service-connected. 38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i). Signs or symptoms that may be 
manifestations of an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b). 
 
In the event that a regulatory presumption of service 
connection for a given disability does not apply, the claim 
nonetheless must be considered to determine whether service 
connection can be established on another basis. Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). See also 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (clarifying 
that VA is not required to raise sua sponte all possible 
theories of entitlement, but to consider only those bases 
reasonably raised either by the claimant, or the evidence of 
record). 


Bilateral Foot Condition

The Board finds upon present review of the record that there 
is no competent evidence of a current claimed bilateral foot 
condition, and on this basis is denying the instant claim. 

Service medical history does not refer to any form of injury, 
or disabling condition of either foot. There is no separation 
examination of record.

Following separation from service, the Veteran underwent an 
August 2006 VA Compensation and Pension examination intended 
as a general inventory of claimed medical conditions, and 
there is no reported medical history, or objective 
examination finding consistent with impairment of the feet. 
It was observed that there were no signs of foot callosities 
or abnormal shoe wear. Meanwhile, records of VA outpatient 
treatment do not provide mention of a claimed foot disorder. 

There is no indication from the Veteran that she received 
relevant medical treatment from any private practitioner for 
foot problems, as another potential basis to substantiate 
this claim. The Veteran also has not alleged having symptoms 
of a bilateral foot disorder which would support a later 
diagnosis by a qualified medical professional. See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating 
competency of lay testimony to describe symptoms that support 
a later diagnosis by a physician). It follows that there is 
no competent evidence of a bilateral foot disability.

The initial criterion to establish service connection is 
competent evidence of the current disability claimed. Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007),  citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.");  Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). 

In this case, without evidence demonstrating a current 
bilateral foot disability, the claim for service connection 
for that disorder cannot be substantiated.

For these reasons, the Board is denying the claim for service 
connection for a bilateral foot condition. The preponderance 
of the evidence is against the claim,  and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Residuals of a Pulled Groin Muscle

The record is demonstrably absent competent evidence that the 
Veteran has or ever has sustained an injury of a pulled groin 
muscle. There is no indication of this condition during 
service. More importantly to initial consideration of this 
claim, there is no post-service indication of a pulled groin 
muscle as to establish a current disability. The August 2006 
VA examination report is absent report by the Veteran of 
having had a pulled muscle injury, and objective examination 
revealed no weakness, tenderness or loss of function of the 
muscles. VA outpatient history similarly does not mention a 
pulled muscle. The Veteran has not in turn described at any 
length having sustained an injury to the groin muscles that 
would otherwise warrant further inquiry by a physician to 
establish a diagnosis. The conclusion warranted is that there 
is no competent evidence of the disability claimed.  

As indicated, without competent evidence establishing a 
current disability, a claim for service connection for 
residuals of a groin pull cannot be substantiated. See Moore, 
supra; Hicks, supra. 

Accordingly, the Board is denying the claim for service 
connection for the residuals of a pulled groin muscle. The 
preponderance of the evidence is unfavorable, and hence, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b);          38 C.F.R. § 3.102. 



Psychiatric Disorder 

A.	 PTSD

The specific criteria for establishing service connection for 
PTSD are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2009). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,      9 Vet. App. 389, 394-95 (1996). The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third- 
party individuals.             See Cohen, 10 Vet. App. at 143 
(indicating that corroborating sources need not be found only 
in service records, contrary to what was previously set forth 
under the VA Adjudication Manual, M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); and        M21-1, Subch. XII, para 
50.45(d) (1989)).

Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks." 

Records of VA outpatient treatment demonstrate in November 
2004 a positive screen for PTSD. A November 2005 outpatient 
primary care report states an assessment of depression / 
probable PTSD. Therefore, the Board will assume for  the sake 
of argument that a medical diagnosis of PTSD could be 
substantiated.              The Board's analysis then turns 
to whether there is a verified stressor of record to 
substantiate a clinical diagnosis of PTSD. See 38 C.F.R. 
§3.304(f)(2). 

The Veteran has described several in-service incidents as 
stressors in support of her claim. First, the Veteran 
indicates that a soldier was killed during her service in the 
Persian Gulf War. She states that her unit was close and that 
the event was very distressing. Second, she describes 
participation in military escorts during which she 
encountered burning vehicles with bodies still inside. Third, 
she states that there were Scud missile attacks near where 
she was stationed. Fourth, the Veteran's duties as a military 
policeman including guarding captured Iraqi soldiers, and 
there was a constant fear of injury or death due to the 
potential of a prisoner escaping. 

In response, the RO sent the Veteran a June 2006 stressor 
development letter explaining that the information provided 
as to claimed stressors was not sufficiently detailed to 
provide a decision on her claim, to include supporting RO 
attempts to corroborate the stressor by a unit records 
search. The RO requested additional details on these 
stressful events consisting of approximate dates (within a 
two-month range), geographic location, and the Veteran's unit 
of assignment at the time. 

The Veteran responded in September 2006 with information 
concerning a new claimed stressor. The incident involved the 
receiving and processing of paperwork in her capacity as a 
military police officer between December 1990 and June 1991, 
which required her to review documentation concerning 
accidental deaths of individuals that were under official 
investigation. The Veteran provided her unit of assignment as 
the HHC, 14th Military Police Brigade.

Considering the evidence in its entirety, the Board finds 
that there is no definitive basis to establish a verified 
stressor. As the Veteran's claimed stressors were not related 
to participation in combat operations, objective 
corroboration of these events is required. See Cohen, supra; 
Moreau, supra. However, these incidents each    have not been 
independently corroborated. As to the four initial claimed 
stressors from service, as the RO pointed out, the level of 
detail given by the Veteran was very limited. For instance, 
there were no names of individuals involved, or geographical 
locations provided. Under these circumstances, a meaningful 
attempt to corroborate the stressors through a records 
inquiry with the U.S. Army and Joint Services Records 
Research Center (JSRRC) was not possible. When the Veteran 
was prompted to provide additional information in this 
regard, a response was not forthcoming.    

The Veteran then identified another claimed stressor 
involving review of paperwork pertaining to accidental death 
investigations as a military police officer. In this 
instance, while a more detailed account of the incident 
claimed was offered, this is unfortunately the type of 
incident that cannot easily be objectively verified.         
The specific occupational duties the Veteran had, as 
pertaining to specific cases with which she was involved 
would not likely be documented in unit history or other 
official military records. This stressor is not inherently 
verifiable through official sources. There is no other 
evidence of record yet obtained or presented which assists in 
corroborating the incident. It follows that this additional 
claimed stressor has not been corroborated as the basis for 
substantiating the Veteran's claim. 
Accordingly, there is no verified stressor of record. The 
comprehensive requirements to establish service connection 
for PTSD thus are not met,               and the claim is 
being denied. 

B.	Psychiatric Disorder other than PTSD

STRs contain no reference to any symptoms or diagnoses 
pertaining to a mental health disorder.

During a September 2004 VA outpatient primary care 
consultation the Veteran reporting having undergone a very 
stressful year, with losing her job due to corporate 
downsizing. She described instances of familial tension with 
her daughter. The assessment was depression, moderately 
severe. The Veteran was prescribed antidepressant medication. 
In January 2005, the assessment was depression with probable 
panic attacks, significantly improved on medication. In May 
2005          the assessment was depression, doing quite well 
with particular improvement in interpersonal relations. She 
later obtained a psychiatric consultation in August 2006 
following an argument with her daughter, and the diagnosis 
was a history of depression, which appeared to be stable on 
medication. 

The Veteran underwent a VA psychiatric examination in August 
2006. The Veteran then reported that she began having 
difficulties around 1991 and her symptoms had remained the 
same. She stated she was especially anxious around large 
trucks, as a result of memories from service associated with 
this. A mental health evaluation was completed. The diagnosis 
was depressive disorder, not otherwise specified.

Reviewing the preceding record, the Veteran is not shown to 
have a current psychiatric disorder that is of service 
origin. As indicated, service medical history  is absent any 
finding of a mental health disorder. Moreover, the Veteran 
does not describe any precipitating event from service that 
led to a psychiatric disorder, to warrant a medical 
examination and opinion on the subject of causation. See 
e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (where lay evidence provided is credible and competent, 
the absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder). Meanwhile, medical evidence post-service pertains 
only to the diagnosis and treatment of depression, and does 
not discuss whether such a condition is service-related. 
There is no competent medical opinion otherwise attributing 
depression to an incident of service. In summary, there is no 
competent evidence indicating or suggesting that diagnosed 
depressive disorder is a condition associated with the 
Veteran's service. 

The Veteran's own assertions have also been afforded 
appropriate weight however, as she is a layperson, she cannot 
opine on the causation of a psychiatric disorder,      as a 
matter not within the purview of lay observation. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the claim for service connection for a 
psychiatric disorder other than PTSD is being denied. 
 
Back Pain

STRs are absent mention of evaluation or treatment for low 
back pain.

The report of a May 2005 Persian Gulf exam indicates that the 
Veteran had back pain on the left side, linked to trauma to 
that area. Physical examination revealed standing low back 
motion limited with pain, and percussion and muscle 
tenderness of the left lower back. 

On the April 2006 VA general examination, the Veteran 
reported that she used a cane at times because of low back 
pain. She was not incapacitated by her back pain, and was 
generally ambulatory around the home. She was able to move 
around the examination room without any apparent restriction 
of movement. The diagnosis was in part, low back strain.

In light of the above, the criteria for service connection 
for back pain are not met. Considering first service 
connection on a direct basis, there is no documentation of a 
back injury during service, or for that matter allegation of 
the same made on the part of the Veteran. Thus, there is no 
justification upon which to find that a disorder manifested 
by back pain could have originated in service. As a result, 
direct service connection does not provide an avenue of 
recovery.

Next, the Board has considered application of the undiagnosed 
illness statute, under 38 U.S.C.A. § 1117, as the Veteran had 
service in the Persian Gulf. The availability of presumptive 
service connection on this basis requires that the claimant 
have had a "qualifying chronic disability." Provided 
manifested to at least a compensable degree following 
service, such disability is to be presumed service-connected. 
Here, the contention that is advanced is that back pain is 
due to undiagnosed illness, as to categorize it as a 
qualifying chronic disability. However, evidence of record 
suggests otherwise. Rather, the August 2006 VA examination 
attributed back pain to the known clinical diagnosis of low 
back strain. An earlier Persian Gulf exam attributed left 
sided back pain to incident of recent trauma. Therefore, back 
pain has a clearly identified organic cause. It is not the 
type of amorphous and undiagnosable illness contemplated as 
having a presumed link to service in the Persian Gulf under 
provisions of 38 U.S.C.A. § 1117. Consequently, back pain 
cannot be granted service connection under the regulations 
pertaining to undiagnosed illnesses.

For these reasons, service connection on both a direct and 
presumptive basis for back pain is being denied. 

Joint Pain

The September 2003 report of a general medical consultation 
indicated as to the musculoskeletal system, no joint pain or 
loss of function.

On a May 2005 Persian Gulf exam the Veteran did not have 
arthritis or swollen joints. There were no arthritic 
stigmata. 

The report of the August 2006 VA general examination noted 
the Veteran's report of generalized muscle and joint pain. 
She did not have any trigger points or sore areas. The joints 
generally hurt, with no one joint worse than the other. There 
was no apparent problem moving her joints. Upon range of 
motion testing, all joints were put through the passive and 
active range of motion studies, including the hips, knees, 
ankles, wrists, shoulders and elbows, and each joint group 
had full range of motion. There was no pain on motion, 
including on repetitive motion testing. All joints were 
freely moveable. The diagnosis was in part, arthralgia of 
undetermined etiology. 

The comprehensive criteria for service connection for joint 
pain under the provisions for undiagnosed illness are not 
met. While the Veteran's joint arthralgia has an etiology not 
yet determined, a precondition of the undiagnosed illness 
statute, the competent evidence does not further show 
manifestation of joint pain to at least a compensable degree. 
Under applicable law, the qualifying chronic disability must 
have either first appeared in service, or manifested to at 
least a compensable degree after service. See 38 C.F.R. § 
3.317(a)(1)(i). In this instance, neither condition is met. 
The Veteran did not have identifiable joint pain in service. 
Moreover, joint pain has not yet manifested post-service to a 
compensable degree. Rather, there is no limitation of motion 
of function whatsoever due to joint pain. Thus assuming that 
joint pain constitutes a chronic and undiagnosable condition,       
it still cannot provide a basis for presumptive service 
connection under 38 U.S.C.A. § 1117. The Board also points 
out that direct service connection would not be warranted as 
there is no competent evidence otherwise linking a disability 
manifested by joint pain to an incident of  the Veteran's 
service. 

Accordingly, service connection for joint pain, claimed as 
due to undiagnosed illness, is being denied.

Muscle Pain

On a May 2005 Persian Gulf exam the Veteran did not have any 
muscle weakness. 

The August 2006 VA general examination noted the Veteran's 
report of generalized muscle and joint pain. She did not have 
any trigger points or sore areas. There were no exact muscles 
involved, The problems seemed to be a generalized muscle 
aching or myalgia. There was no problem moving the muscles, 
and no evidence of muscle weakness. There was no loss of 
muscle function. There was no scar formation, adhesions, or 
tendon damage. The diagnosis was in part, myalgias of 
undetermined etiology. 

There is no competent evidentiary basis to find that the 
Veteran has muscle pain that is associated with her military 
service. The condition of myalgias, assuming this is 
considered a "qualifying chronic disability" for purpose of 
the undiagnosed illness statute, still has not manifested to 
at least a compensable degree post-service. Instead, there is 
no identifiable limitation of movement or of function 
associated with myalgias. Thus, a disability characterized by 
muscle pain cannot be presumed related to the Veteran's 
Persian Gulf service. There is also no basis for finding a 
direct linkage between muscle pain and an incident of 
service. Service connection for muscle pain, claimed as due 
to undiagnosed illness, therefore is being denied.

Weight Loss

The August 2006 VA general medical examination indicated in 
its diagnostic summary that there was no evidence of weight 
loss. 

Review of VA outpatient history does not show any instance of 
dramatic or unexpected weight loss, either standing alone or 
attributable to some other underlying physical condition.

It follows that there is no competent evidence of a present 
disability manifested by weight loss. Without any indication 
of the current disability claimed, service connection cannot 
be established. The Board need not inquire further into the 
etiology of the claimed disorder under these circumstances. 
Therefore, the claim for service connection for weight loss, 
including due to undiagnosed illness, must be denied. 

Short Term Memory Loss

The Veteran's August 2006 VA psychiatric examination included 
the objective finding that her memory, both remote and 
recent, appeared to be adequate. There   is no other 
reference within VA outpatient records to memory loss 
disorder, either claimed or actually found to exist. 
Consequently, the Board concludes that a claimed disability 
manifested by short term memory loss is not present. Absent 
having met the element of a current diagnosed disability, the 
instant claim for service connection cannot be granted. 

Fatigue

Applying the provisions of the undiagnosed illness statute, 
chronic fatigue syndrome is recognized as a qualifying 
chronic disability subject to presumptive service connection. 
Thus, whether a diagnosis of chronic fatigue syndrome exists 
is a determinative factor towards resolution of the instant 
claim.

For VA compensation purposes, the diagnosis of chronic 
fatigue syndrome requires: (1) New onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) The exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) Six or more of the 
following:             (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis,                 
(iv) palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise,                  (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in  the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, and (x) sleep 
disturbance. 38 C.F.R. § 4.88a.  

On the August 2006 VA general examination, the Veteran 
complained of generalized fatigue. According to the examiner, 
this seemed to be secondary to inactivity. The Veteran did 
not appear to have any symptoms of chronic fatigue syndrome. 
She did not have any acute problem that started the feeling 
of fatigue. There was no low grade fever, pharyngitis, or 
tender cervical or axillary nodes. There were generalized 
muscle aches, but no evidence of any muscle weakness. There 
was no true fatigue that lasted 24 hours or longer after 
exercise. Although the Veteran had three to four of the six 
criteria for chronic fatigue syndrome, she did not have 
significant other symptoms corresponding to this disorder. 
The diagnostic summary indicated no evidence of chronic 
fatigue syndrome. 
The preceding examination represents a detailed assessment of 
the Veteran's condition in light of the specified criteria to 
establish chronic fatigue syndrome under 38 C.F.R. § 4.88a, 
and results in the conclusion that these essential criteria 
are not met. There is no other evidence of record to indicate 
or demonstrate that a diagnosis of chronic fatigue syndrome 
may instead be warranted. Accordingly, service connection for 
chronic fatigue syndrome is being denied. 

Difficulty Sleeping

During the August 2006 VA psychiatric examination, the 
Veteran reported as one of her symptoms sleep disturbance 
with some difficulty falling asleep, and occasional 
nightmares. There is no other reference in the record to 
sleep problems.

Based on the evidence at hand, the Veteran's difficulty 
sleeping by all indication is directly attributable to her 
psychiatric state, namely the diagnosis of depression.   As 
such, sleep problems have inherently been attributed to a 
known clinical diagnosis of a psychiatric disorder. The 
disability claimed thus does not qualify for compensation 
under provisions of the undiagnosed illness statute. Nor is 
there any indication of a disorder of service origin 
involving sleep problems. Thus, service connection for a 
disability manifested by difficulty sleeping is being denied. 

Skin Rash

The May 2005 Persian Gulf exam noted skin lesions present, 
consistent with age, none pre-malignant. There was a single 
small itching non-pigmented lesion on the left chin. 

During the August 2006 VA general examination, the Veteran 
stated that she had a skin rash that came and went. There was 
no rash present at that time. She described this as a 
popular, pustular type rash that occurred in splotches on the 
back, arms, and legs in small discrete areas. She stated it 
was always painful. She stated she had never found out what 
was its cause. The rash usually lasted up to a month and then 
clear. Treatment consisted of topical creams and ointments 
given to her by physicians. The VA examiner's diagnostic 
summary indicated there was no evidence of skin rash or 
dermatitis at that time.  

Based upon the foregoing, the record does not corroborate 
that the Veteran has a present disability manifested by a 
skin rash. Given the consistent absence of appearance of a 
rash on examination, the preponderance of the evidence weighs 
heavily against the likelihood that such condition is 
present. The Board's inquiry is constrained by the evidence 
before it. Provided there were competent evidence of a 
dermatological condition on file, either from VA or private 
treatment providers, then there would be objective support 
for this claim. Without evidence of a current disability, the 
claim for service connection for a skin rash must be denied. 


ORDER

Service connection for a bilateral foot condition is denied.

Service connection for residuals of a pulled groin muscle is 
denied.

Service connection for depression, anxiety disorder and PTSD 
is denied.

Service connection for back pain, claimed as due to 
undiagnosed illness, is denied.

Service connection for joint pain, claimed as due to 
undiagnosed illness, is denied.

Service connection for muscle pain, claimed as due to 
undiagnosed illness,                 is denied.

Service connection for weight loss, claimed as due to 
undiagnosed illness, is denied.

Service connection for short term memory loss, claimed as due 
to undiagnosed illness, is denied.

Service connection for fatigue, claimed as due to undiagnosed 
illness, is denied.
Service connection for difficulty sleeping, claimed as due to 
undiagnosed illness,   is denied.

Service connection for skin rash, claimed as due to 
undiagnosed illness, is denied.


REMAND

Additional development on the remaining claims on appeal is 
required prior to issuance of a decision on these matters.

The Board will remand the claim for service connection for 
left hip fracture with arthritis to attempt to acquire 
relevant documentation of claimed in-service injury.

There is no reference to a left hip fracture or any left hip 
injury provided in           the Veteran's STRs. 
Unfortunately, there is no separation examination of record        
as to provide a more comprehensive medical history. 

Records of post-service VA outpatient treatment include a May 
2005 Persian Gulf War exam, during which the Veteran 
described an incident in which while on guard duty at a gate 
she was struck by a vehicle, requiring hospitalization and 
open surgery to the left hip and pelvis. On physical 
examination, neurological evaluation indicated good hand to 
knee motion using the right leg, but inability to control for 
the maneuver on the left side, with possible hip injury. 
Otherwise, there was no objective sign of arthritis. 

On a primary care consultation the same month, the assessment 
was probable hip flexor strain. During another VA primary 
care consultation in November 2005              the Veteran 
described having continuing left hip pain, for which she took 
over-the-counter pain relievers. 

Based upon the preceding, there is indication of left hip 
pain, and probable hip strain. Absent from the evidence on 
file yet, is further indication that this symptomatology is 
related to the Veteran's service, namely to a history of left 
hip fracture. However, it is also plausible that records of 
the identified hospitalization following left hip injury 
simply were never associated with the Veteran's regular STRs. 
The Board believes that one additional attempt to obtain such 
records is warranted. Thus, the Veteran should be prompted to 
indicate the date and location of relevant hospitalization, 
and the RO should then conduct a records inquiry based upon 
the information received. 

Turning to the issue of service connection for migraine 
headaches, on the May 2005 Persian Gulf exam the Veteran 
described having a severe bilateral pounding headache 
associated with nausea, which she distinguished from her 
previous headaches due to sinus congestion. She dated the 
onset of migraine headaches back to service in the Persian 
Gulf, and described them as stress-related. The headaches 
from sinus congestion dated back 10 to 13 years and were 
related to environmental allergies. The assessment was of 
migraines. 

The August 2006 VA general examination noted that the Veteran 
had chronic headaches. 

The Veteran underwent an August 2006 VA examination 
specifically for headaches. The Veteran reported having had 
headaches for about the past ten years. There were eight to 
ten of them a week, and they lasted anywhere up to a few 
hours. They were described as sharp steady pain. There was no 
known aggravant.           The Veteran reported that she was 
rendered incapacitated with her headaches   about three times 
per week, and could not drive during a severe headache.               
The diagnosis was migraine headaches. 

The existing record does not sufficiently resolve the 
etiology of the Veteran's migraine headaches. On the one 
hand, if the predominant cause of the headaches consists of 
sinus congestion, this would mean that the disorder in 
question has been attributed to a known clinical diagnosis, 
and thereby cannot be presumed service-connected under the 
undiagnosed illness statute. Provided instead that the 
etiology is indeterminable, then migraines may likely be 
amenable to presumptive service connection based on the 
Veteran's Persian Gulf syndrome. Therefore,                        
a supplemental opinion should be addressed from the August 
2006 VA examiner  (for claimed headaches) on the subject of 
etiology. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).  

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should contact the Veteran and 
request that  she identify the approximate 
date and location of hospitalization for 
left hip and pelvis surgery following an 
in-service injury. The RO should then 
attempt to obtain the corresponding 
hospitalization records from the National 
Personnel Records Center (NPRC) (or other 
appropriate records depository) based upon 
the information received.

2.	 Provided only that objective 
verification of a left hip injury during 
service is received, the RO should 
schedule the Veteran for a VA orthopedic 
examination. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner provide a current diagnosis 
with regard to the symptomatology 
affecting the left hip. The examiner must 
then indicate whether the diagnosed left 
hip disorder is at least as likely as not 
(50 percent or greater probability) due to 
an incident of the Veteran's military 
service,                 to include based 
upon any documented instances of relevant 
treatment therein.

3.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of August 2006 for headaches, 
and request a supplemental opinion. 
Initially, the VA examiner should address 
whether the Veteran's headaches are 
attributable to a known clinical 
diagnosis. If this is the case, then the 
examiner should indicate whether this 
diagnosed disorder is at least as likely 
as not (i.e., 50 percent or greater 
probability) etiologically related to an 
incident of the Veteran's service. If 
however this is not the case, the examiner 
is requested to confirm that the Veteran's 
headaches by all available history, 
physical examination, and laboratory tests 
cannot be attributed to any known clinical 
diagnosis. The examiner is informed for 
purposes of this inquiry that under 38 
U.S.C.A. § 1117, a disorder that cannot be 
attributed to a known clinical diagnosis 
is subject to presumptive service 
connection based upon service in the 
Persian Gulf. 

Provided that the August 2006 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an 
examination by an examiner who has not 
seen him previously, and that addresses 
the inquiries set forth above regarding 
the etiology of the disability claimed.

4.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claims for service connection for left 
hip fracture with arthritis, and for 
migraine headaches claimed as due to 
undiagnosed illness, based upon all 
additional evidence received. If the 
benefits sought on appeal are not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before  the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


